Citation Nr: 0216471	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of service connection for a duodenal ulcer has been 
presented.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to January 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for a duodenal ulcer for failure to submit 
new and material evidence.

In February 2001 the Board remanded the case to the RO for 
additional evidentiary development.  After this development 
was undertaken, the RO determined in an August 2002 rating 
decision/Supplemental Statement of the Case that new and 
material evidence had not been submitted.  The RO confirmed 
its denial of the veteran's application to reopen his claim 
of entitlement to service connection for a duodenal ulcer.  
The case was returned to the Board October 2002 and the 
veteran now continues his claim.  


FINDINGS OF FACT

1.  An unappealed RO decision dated in January 1945 denied 
the veteran's claim for service connection for a duodenal 
ulcer on a direct basis and on the basis of aggravation of a 
disability which pre-existed entry into active duty.  This 
denial was confirmed in an unappealed RO decision dated in 
September 1946. 

2.  In November 1998 the veteran submitted a request to 
reopen his claim for service connection for a duodenal ulcer.

3.  The additional evidence submitted since the time of the 
September 1946 RO decision for the purpose of reopening the 
claim for service connection for a duodenal ulcer includes no 
evidence which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence not having been submitted to reopen 
the claim for service connection for a duodenal ulcer, that 
claim is not reopened.  
38 U.S.C.A. §  5108 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), 
now requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA which were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims. 

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  While the instant appeal addresses 
the reopening of a previously and finally denied claim, the 
request to reopen that claim was filed prior to that date, in 
November 1998, and the newly revised regulations specific to 
such claims are inapplicable to the instant appeal.  
Therefore, the old version of the regulation as set forth 
above is applicable in this case.

Notwithstanding this, the record shows that correspondence 
from the RO which was sent to the veteran on March 2, 2001, 
August 6, 2001, and April 8, 2002, provided the claimant with 
written notification of the provisions of the VCAA pertaining 
to VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claim, 
including evidence indicating that the claimed disability or 
symptoms might be associated with his military service.  
Though it appears that the VCAA has left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. §§ 5108 and 7104 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim, the RO 
has nevertheless attempted to develop the claim and obtain 
any outstanding relevant medical evidence pursuant to the 
Board's remand instructions of February 2001.  Specifically, 
the Board remand instructed the RO to provide the veteran 
with notice of the provisions of the VCAA and then obtain any 
outstanding service medical records not associated with the 
evidence at the time.  The Board also instructed the RO to 
obtain the veteran's treatment records from the private 
physicians whom he has identified (i.e., Drs. Bamberger, 
Tobias and Rosenberg).  In response to inquiries from the RO, 
the veteran reported that the records of Drs. Bamberger and 
Tobias were no longer available as both physicians had been 
long retired from practice.  The records of Dr. Rosenberg 
were obtained, as were the veteran's complete service medical 
records, and these were duly associated with the evidence.  
As a result of the development that has been undertaken, we 
find that the current issue has been thoroughly developed for 
appellate review and that there is no reasonable possibility 
that further assistance will aid in substantiating the claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The veteran served on active duty from April 1943 to January 
1945.  His service medical records show that on pre-
enlistment examination in March 1943 his abdomen and viscera 
were clinically normal.  Medical reports dated in late June 
and early July 1943 show that he was treated for several days 
for complaints of gastric pain after he reportedly eating 
some fruit.  At the time, he reported that he had a prior 
history of duodenal ulcer.  An upper gastrointestinal series 
revealed normal findings.  It was noted in the treatment 
report that the veteran insisted that his symptoms had 
resolved and that he desired to return to duty as soon as 
possible.  He was initially diagnosed with intestinal 
indigestion resulting from eating too much fresh fruit and 
was released back to duty.

The service records indicate that the veteran was 
hospitalized from November 1944 to January 1945 for treatment 
of a chronic and severe duodenal ulcer.  The veteran related 
to the service physician that prior to entering service he 
had been previously treated for a duodenal ulcer 
approximately 10 years earlier.  The records contain a 
medical determination that the veteran's duodenal ulcer was 
not incurred in the line of duty, had pre-existed his 
entrance into military service, was not aggravated by 
military service and rendered the veteran unfit for further 
military service.  The veteran was medically discharged from 
active duty in January 1945.

Immediately after separating from active duty in January 
1945, the veteran filed his original claim of entitlement to 
service connection for a duodenal ulcer.  In a rating 
decision dated in January 1945, his aforementioned service 
medical records were reviewed and his claim was denied.  The 
RO denied service connection on the basis that the veteran's 
duodenal ulcer was first manifested in 1934 - 1935, had pre-
existed his entry into military service and was not 
aggravated by service.  

Following the January 1945 RO decision, additional evidence 
was submitted to the record.  This additional evidence 
included two layperson witness statements, respectively dated 
in November 1945 and February 1945, from the veteran's spouse 
and his co-worker in which the witness reported that they 
knew him personally prior to entering service and that he 
appeared to them to be in excellent health and having no 
recurrent problems with his stomach or digestive system.

Also added to the evidence was a February 1945 statement from 
the veteran's private physician, Dr. M.R.T. (a medical doctor 
who was also the veteran's brother).  Dr. M.R.T. reported 
that in 1938 he diagnosed the veteran with a duodenal ulcer 
based on his symptoms and X-ray findings.  Treatment was 
conservative, involving a controlled diet, rest, oral 
medication and parenteral injections for a period of 
approximately one year.  According to Dr. M.R.T.'s report, at 
the end of this time the veteran was completely free of his 
symptoms.  Post-treatment X-rays revealed that the duodenal 
ulcer lesions were completely healed, with evidence of scar 
formation.  He remained free of symptoms.  Dr. M.R.T. 
reported that X-ray examination of the veteran's duodenum in 
February 1943 (prior to his entry into service) revealed 
essentially the same results as the prior films.

In written statement presented in support of his claim, the 
veteran reported that he had been diagnosed and treated for a 
duodenal ulcer several years prior to entering service.  He 
reported that his ulcer responded well to the treatment 
regimen prescribed to him and that his ulcer symptoms 
completely resolved and it remained asymptomatic for several 
years prior to his enlistment into active duty in April 1943.  
According to his statement, he was in good gastric health 
during his initial period of service and was asymptomatic 
until he developed active duodenal ulcer symptoms in November 
1944 which led to his discharge from service.  He stated that 
he continued to have occasional ulcer symptoms after service, 
which he alleviated by eating a bland diet and drinking milk.  
His essential contention was one of aggravation of his pre-
existing duodenal ulcer by service.

The veteran was provided with a VA medical examination in 
August 1946.  The report of this examination shows that the 
veteran presented complaints of experiencing a heavy, dull 
aching sensation across his stomach region during his waking 
hours, fatigue and frequent epigastric pain at night.  
According to the veteran, these symptoms had become more 
severe since his discharge from service.  The examination 
noted that the veteran reported having a stomach complaints 
in 1937 prior to his entry into active duty which continued 
in service, resulting in a hospitalization for duodenal ulcer 
for a period of two months prior to his medical discharge 
from service because of his ulcer.  The August 1946 VA 
examination report shows a diagnosis of residuals of a 
duodenal ulcer.

In an August 1946 rating decision, the RO confirmed its prior 
decision of January 1945 which denied the veteran's claim for 
service connection for a duodenal ulcer.

In November 1998, the veteran submitted an application to 
reopen his previously denied claim of entitlement to service 
connection for a duodenal ulcer.  In support of his 
application he submitted personal statements of his 
recollections of the onset of his ulcer symptoms, copies of 
his service personnel records showing his periods of active 
duty and the aforementioned February 1945 statement of his 
brother and treating physician, Dr. M.R.T.

In April 1999 the veteran appeared before an RO hearing 
officer and testified, in essence, that he first received 
treatment for a duodenal ulcer diagnosis in 1935.  His 
brother was his treating physician and he prescribed the 
veteran a special diet which helped to completely resolve his 
symptoms.  For several years thereafter he did not suffer 
from any recurrence of ulcer symptoms to the point that he 
forgot about his ulcer completely.  He was inducted into 
service in 1943.  Sometime during active duty, in 1944, he 
noticed that he had developed a pain in his stomach after 
eating some figs.  He described the symptoms as a painful 
"squeak" sensation.  He reported that he received 
hospitalization for his upper gastrointestinal symptoms in 
his last months of active duty.  Onset of these duodenal 
ulcer symptoms began approximately 2 - 3 months prior to his 
discharge from service and thereafter continued to persist 
from that time forward.  He denied ever receiving surgery in 
his lifetime to treat his duodenal ulcer.  At the time of the 
hearing he reported that he had been receiving treatment for 
his ulcer for the past 15 years.  He controlled his symptoms 
by eating a bland diet.

Medical treatment records from the veteran's private 
physician, James Rosenberg, M.D., were received by VA in July 
2002.  These records cover the period from 1982 to 2000 and 
show, in pertinent part, that during an April 1982 
colonoscopy examination the physician noted that the 
veteran's past medical history included a diagnosis of a 
duodenal ulcer in 1937.  The records show treatment primarily 
for a colon polyp, chronic active gastritis, hiatal hernia 
and duodenitis.  A May 1996 endoscopic examination shows that 
the veteran's duodenal bulb was erythematous and minimally 
granular, with inflammatory changes distributed in a diffuse 
fashion.  Duodenal sweep was normal on endoscopic 
examination.

The evidence associated with the claims file since the RO 
decisions of January 1945 and September 1946 included the 
fire-damaged copies of the veteran's service medical records 
showing that at an April 1944 medical examination the veteran 
did not report having any history of stomach trouble and 
normal examination of his abdomen and viscera.  The service 
medical records also include copies of the previously-
described medical reports which show that the veteran was 
treated in service for a duodenal ulcer and a determination 
by the service physicians that the veteran's ulcer pre-
existed his enlistment into service and was not aggravated by 
active service.  

Analysis

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1383- 4 
(Fed. Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal. 38 C.F.R. § 20.200 (2001).  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Under 38 C.F.R. § 3.104(a) (2001), a decision of a rating 
agency or other agency of original jurisdiction shall be 
final and binding . . . as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or [except by clear and unmistakable error].  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). "New" evidence is that which is not "merely 
cumulative" of other evidence in the record, while 
"[m]aterial" evidence is "relevant and probative of the issue 
at hand."  Justus v. Principi, 3 Vet. App. 510, 512 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . . 
. cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  Just as the [Board] must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran filed to reopen his previously denied claim of 
entitlement to service connection for a duodenal ulcer in 
November 1998, which is over 50 years after the prior final 
rating decision which denied his claim in September 1946.  
The evidence added to the record since the final RO decisions 
of January 1945 and September 1946 consist of additional 
copies of the veteran's service medical and personnel 
records, a copy of the February 1945 statement from Dr. 
M.R.T. (which had already been considered by the RO in its 
September 1946 rating decision), private medical records 
dated from 1982 to 2000 showing his receipt of treatment from 
Dr. Rosenberg for gastrointestinal complaints, and his 
written statements and the transcript of his oral testimony 
before the RO hearing officer in April 1999 in support of his 
claim.  The Board notes that the collection of service 
medical records are largely duplicative, and that the 
addition of the April 1944 medical examination report does 
not show anything regarding the condition of the veteran's 
digestive system that was not already demonstrated in his 
pre-enlistment examination report dated in March 1943.  The 
post-service reports of Dr. Rosenberg provide no new 
information regarding the veteran's diagnosis of a duodenal 
ulcer which existed prior to enlistment into service that was 
not already considered by the RO in January 1945 and 
September 1946.  Furthermore, Dr. Rosenberg's treatment 
reports do not contain any objective opinion linking the 
veteran's gastrointestinal problems with his period of 
military service.  The veteran's oral testimony as presented 
at the April 1999 RO hearing is merely cumulative and 
redundant of prior statements from the veteran in that they 
purport the identical factual assertion that his duodenal 
ulcer either had its onset in service or was a condition 
which pre-existed his entry into, and was aggravated by 
active duty.  These factual assertions were previously 
addressed in the final RO decisions of January 1945 and 
September 1946.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001); Hodge v. West, 155 F.3d 1356, 1361-64 (Fed. 
Cir. 1998).  In sum, we find that this evidence is not new, 
but duplicative of evidence previously received and 
considered by the RO at the time of its final decision in 
September 1946.  As such, it does not meet the requirement 
that evidence submitted to reopen a previously finally denied 
claim be new.   

In view of the foregoing, the Board concludes that the 
veteran has failed to submit new and material evidence with 
respect to his previously denied claim of entitlement to 
service connection for a duodenal ulcer.  His application to 
reopen this claim must therefore be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a duodenal 
ulcer, the benefit sought on appeal is denied.


		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

